 1
     LATHAM & WATKINS LLP
 2   Thomas W. Yeh (CA Bar No. 287118)
     thomas.yeh@lw.com
 3   355 South Grand Avenue, Suite 100
     Los Angeles, CA 90071
 4   Tel: (213) 485-1234
     Fax: (213) 891-8763
 5
     Michael A. Morin (pro hac vice)
 6   michael.morin@lw.com
     555 Eleventh Street, NW, Suite 1000
 7   Washington, D.C. 20004
     Tel: (202) 637-2200
 8   Fax: (202) 637-2201
 9   S. Giri Pathmanaban (CA Bar No. 284802)
     giri.pathmanaban@lw.com
10   140 Scott Drive
     Menlo Park, CA 94025
11   Tel: (650) 328-4600
     Fax: (650) 463-2600
12
     Allison Harms (CA Bar No. 299214)
13   allison.harms@lw.com
     Blake R. Davis (CA Bar No. 294360)
14   blake.davis@lw.com
     505 Montgomery Street, Suite 2000
15   San Francisco, CA 94111
     Tel: (415) 391-0600
16   Fax: (415) 395-8095
17   Attorneys for Defendants
18

19
                          UNITED STATES DISTRICT COURT
20
                        CENTRAL DISTRICT OF CALIFORNIA
21

22
     FLEXSTENT, LLC                        No. 5:18-cv-02479-RGK-KK
23
                       Plaintiff,          Stipulated Protective Order
24
           v.
25
     ABBOTT LABORATORIES, et al.
26
                       Defendants.
27

28
 1         Pursuant to Federal Rule of Civil Procedure 26(c), the parties to the above-
 2   captioned lawsuit (the “Action”) have stipulated and agreed to the terms and entry of,
 3   and the Court hereby orders the parties to abide by, this Protective Order on
 4   Confidentiality (the “Protective Order”).
 5         This Protective Order shall govern disclosures, production and handling of
 6   documents, answers to interrogatories, responses to requests for admissions,
 7   depositions, testimony at hearings or trial, pleadings, exhibits, and other information or
 8   tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c),
 9   exchanged by the parties, produced by third parties, or filed with the Court in this
10   Action (collectively, “Exchanged Information”).
11         In support of this Order, the Court finds that:
12                            I.    GOOD CAUSE STATEMENT
13         This Action is likely to involve trade secrets, customer and pricing lists and
14   other valuable research, development, commercial, financial, technical and/or
15   proprietary information for which special protection from public disclosure and from
16   use for any purpose other than prosecution of the litigations between the parties is
17   warranted. Such confidential and proprietary materials and information consist of,
18   among other things, confidential business or financial information, information
19   regarding confidential business practices, or other confidential research, development,
20   or commercial information (including information implicating privacy rights of third
21   parties), information otherwise generally unavailable to the public, or which may be
22   privileged or otherwise protected from disclosure under state or federal statutes, court
23   rules, case decisions, or common law. The parties stipulate that disclosure of this
24   information would cause competitive harm to the parties. For example, the parties
25   believe that competitors will gain an unfair advantage if they learn the parties'
26   Confidential Information, such as financial information, accounting information,
27   customer lists, vendor lists, costs or profits structure, sales information, proprietary
28
                                                 –1–
 1   product designs, product lines, business and marketing strategy or information about
 2   operations. Accordingly, to expedite the flow of information, to facilitate the prompt
 3   resolution of disputes over confidentiality of discovery materials, to adequately protect
 4   information the parties are entitled to keep confidential, to ensure that the parties are
 5   permitted reasonable necessary uses of such material in preparation for and in the
 6   conduct of trial, to address their handling at the end of the litigation, and serve the
 7   ends of justice, a protective order for such information is justified in this matter. It is
 8   the intent of the parties that information will not be designated as confidential for
 9   tactical reasons and that nothing be so designated without a good faith belief that it has
10   been maintained in a confidential, non-public manner, and there is good cause why it
11   should not be part of the public record of this case.
12       ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
13         The parties further acknowledge, as set forth below, that this Stipulated
14   Protective Order does not entitle them to file confidential information under seal;
15   Local Civil Rule 79-5 sets forth the procedures that must be followed and the
16   standards that will be applied when a party seeks permission from the Court to file
17   material under seal.
18         There is a strong presumption that the public has a right of access to judicial
19   proceedings and records in civil cases. In connection with non-dispositive motions,
20   good cause must be shown to support a filing under seal. See Kamakana v. City &
21   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
22   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
23   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
24   cause showing), and a specific showing of good cause or compelling reasons with
25   proper evidentiary support and legal justification, must be made with respect to
26   Confidential Information that a party seeks to file under seal. The parties' mere
27   designation of Exchanged Information as Confidential Information does not—without
28
                                                –2–
 1   the submission of competent evidence by declaration, establishing that the material
 2   sought to be filed under seal qualifies as confidential, privileged, or otherwise
 3   protectable—constitute good cause.
 4         Further, if a party requests sealing related to a dispositive motion or trial, then
 5   compelling reasons for the sealing must be shown, and the relief sought shall be
 6   narrowly tailored to serve the specific interest to be protected. See Pintos v. Pacific
 7   Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type of
 8   information, document, or thing sought to be filed or introduced under seal in
 9   connection with a dispositive motion or trial, the party seeking protection must
10   articulate compelling reasons, supported by specific facts and legal justification, for
11   the requested sealing order. Again, competent evidence supporting the application to
12   file documents under seal must be provided by declaration.
13         Any document that is not confidential, privileged, or otherwise protectable in its
14   entirety will not be filed under seal if the confidential portions can be redacted. If
15   documents can be redacted, then a redacted version for public viewing, omitting only
16   the confidential, privileged, or otherwise protectable portions of the document, shall
17   be filed. Any application that seeks to file documents under seal in their entirety
18   should include an explanation of why redaction is not feasible. The parties agree to
19   serve redacted versions of any documents filed under seal within 48 hours of the
20   filing. The parties also agree to take reasonable measures to minimize redactions to
21   documents filed under seal.
22                                        II.    SCOPE
23         1.     The protections conferred by this Order cover not only Exchanged
24   Information, but also (1) any information copied or extracted from Exchanged
25   Information; (2) all copies, excerpts, summaries, or compilations of Exchanged
26   Information; and (3) any testimony, conversations, or presentations by parties or their
27   counsel that might reveal Exchanged Information. However, the protections conferred
28
                                                –3–
 1   by this Order do not cover the following information: (a) any information that is in the
 2   public domain at the time of disclosure to a receiving party or becomes part of the
 3   public domain after its disclosure to a receiving party as a result of publication not
 4   involving a violation of this Order, including information that has become part of the
 5   public record through trial or otherwise; and (b) any information known to the
 6   receiving party prior to the disclosure or obtained by the receiving party after the
 7   disclosure from a source who obtained the information lawfully and under no
 8   obligation of confidentiality to the designating party. Any use of Protected Material at
 9   trial shall be governed by the orders of the trial judge. This Order does not govern the
10   use of Protected Material at trial.
11       III.    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION
12         2.        Any party or non-party may designate as “CONFIDENTIAL” or
13   “HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY” any Exchanged
14   Information that contains non-public, sensitive trade secret, marketing, customer,
15   financial, research, product-development, regulatory, manufacturing/distribution or
16   other information protectable under Federal Rule of Civil Procedure 26(c)(1)(G)
17   (collectively “Confidential Information”), as defined in paragraph 9 below.
18         3.        Confidential Information of the disclosing party shall be used by
19   receiving parties solely for purposes of this Action absent a court order.
20         4.        Confidential Information shall be initially produced only to outside
21   counsel of record representing the parties in this Action.
22         5.        Outside counsel of record may disclose the respective categories of
23   Confidential Information to the following persons for use in connection with this
24   Action:
25              a.        Information   designated   as   HIGHLY      CONFIDENTIAL        –
26                        ATTORNEYS' EYES ONLY or CONFIDENTIAL:
27                   i.     other outside counsel who have been retained by the parties with
28
                                                 –4–
 1           respect to this Action, including all attorneys, paralegals, law
 2           students, stenographic and clerical employees working under the
 3           supervision of such counsel, as well as court reporters,
 4           interpreters, translators, copy services, litigation support (including
 5           document imaging), and database/coding services retained by
 6           counsel;
 7     ii.   any expert or consultant, not an employee of a party, who is
 8           retained to assist in preparation of this Action, and clerical
 9           employees, assistants, researchers and technicians of, or under the
10           supervision of, such experts, with disclosure only to the extent
11           necessary to perform such work, and subject to a Prosecution Bar
12           and/or Acquisition Bar as defined below;
13   iii.    the Court, under seal as provided in this Protective Order;
14   iv.     in-house attorneys identified in accordance with paragraph 6
15           below who are providing instruction and/or assistance to outside
16           counsel with respect to this Action, and subject to a Prosecution
17           Bar and/or Acquisition Bar as defined below, as well as their
18           immediate paralegals and staff, to whom disclosure is reasonably
19           necessary for the litigation of this Action provided that any such
20           person has agreed to be bound by the terms of this Order by
21           signing the agreement attached hereto as Exhibit A;
22    v.     court reporters present in their official capacity at a hearing,
23           deposition, or other proceeding in this Action;
24   vi.     professional jury or trial consultants and mock jurors who have
25           signed the Declaration (Exhibit A), which does not need to be
26           disclosed to the designating party unless the Court for good cause
27           orders otherwise; and
28
                                     –5–
 1               vii.          graphics or design consultants retained to prepare demonstratives
 2                             or other exhibits for use in this Action.
 3         6.         The parties have agreed that the following in-house attorneys and
 4   attorney consultant(s) may have access to HIGHLY CONFIDENTIAL-ATTORNEYS'
 5   EYES ONLY or CONFIDENTIAL Information, as specifically noted below, in
 6   accordance with the provisions of this Protective Order:
 7              a.          For Plaintiffs:
 8                     i.      Joon Yoon, General Counsel.
 9              b.          For Defendants:
10                     i.      David Mendelson, Divisional Vice President and Associate
11                             General Counsel, Litigation, Abbott Laboratories;
12                    ii.      Jennifer Embry, Senior Counsel, Intellectual Property Litigation,
13                             Abbott Laboratories.
14                   iii.      Rachel Bach, Counsel, Intellectual Property Litigation, Abbott
15                             Laboratories.
16                   iv.       Gary Schneiderman, fmr. Division Counsel, Patent Litigation,
17                             Abbott Laboratories.
18              c.          The parties may seek to designate substitute in-house attorneys
19                          according to the provisions of this Protective Order.           Prior to
20                          disclosure of Confidential Information to such persons, the party
21                          seeking disclosure shall provide written notice to the producing party
22                          identifying the names of additional designees. If the producing party
23                          objects to the disclosure of Confidential Information to such
24                          additional designees, the producing party shall object in writing,
25                          within five (5) business days of receipt of the written notice, and state
26                          the basis for its objection. Within five (5) business days of the written
27                          objection, the parties shall meet and confer. If the parties do not
28
                                                      –6–
 1                      reach resolution, the party seeking disclosure shall follow the
 2                      procedures set forth by the Court for raising discovery disputes with
 3                      the Court.
 4         7.        Prior to the disclosure of any Confidential Information to those persons
 5   described in paragraph 6, or to any outside counsel not of record in this Action, each
 6   of those persons must read this Protective Order and sign the Declaration (Exhibit A
 7   hereto). A copy of such signed Declaration must be retained by outside counsel of
 8   record for the party disclosing the Confidential Information under the terms of this
 9   Protective Order until the final termination of this Action (including any appeals).
10         8.        Persons receiving Confidential Information are prohibited from
11   disclosing it, or any information derived therefrom, to any person except in
12   conformance with this Protective Order. The terms of this Protective Order do not
13   apply to the Court and court personnel, who are subject only to the court’s internal
14   procedures regarding the handling of material filed or lodged, including material filed
15   or lodged under seal.
16               IV.     DEFINITION OF CONFIDENTIAL INFORMATION
17         9.        Criteria for Classification:
18              a.      A party or non-party may designate Confidential Information as
19                      CONFIDENTIAL if the party or non-party reasonably believes that
20                      the information contains or discloses trade secrets or other non-public
21                      technical, personal, or commercial information, or contains or
22                      discloses information protected by a right to privacy under federal or
23                      state law or any other applicable privilege or right related to
24                      confidentiality or privacy;
25              b.      A party or non-party may designate Confidential Information as
26                      HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY if such
27                      information     (i)   satisfies   the   criteria   for   designation   as
28
                                                    –7–
 1                   CONFIDENTIAL, under paragraph 9(a) above, (ii) is extremely
 2                   sensitive Confidential Information, the disclosure of which to another
 3                   party or non-party would create a substantial risk of serious harm that
 4                   could not be avoided by less restrictive means, and (iii) discloses
 5                   information relating to: a party or non-party's manufacturing,
 6                   processing, and/or developing of any products or product-candidates
 7                   (including, but not limited to, sensitive research materials,
 8                   development materials and strategic plans), scientific research,
 9                   customers, or pricing and sales information. Subject to the foregoing,
10                   such HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY
11                   information may include without limitation: trade secrets; technical
12                   information; technical practices, methods, or other know-how;
13                   pending but unpublished patent applications; Board materials; pricing
14                   data; financial data; sales information; customer-confidential
15                   information; agreements or relationships with third parties; market
16                   projections or forecasts; strategic business plans, selling or marketing
17                   strategies; new product development; testing; manufacturing costs; or
18                   information regarding employees.
19                                      V.    EXPERTS
20         10.    For any expert proposed to be designated pursuant to paragraph 5(a)(2),
21   the party seeking to disclose Confidential Information to the expert first must provide
22   to all attorneys of record for the other parties a written notice that: (1) attaches the
23   expert’s signed Declaration (Exhibit A hereto), (2) sets forth the full name of the
24   proposed recipient and the city and state of his or her primary residence; (3) attaches a
25   copy of the proposed recipient's current resume; (4) identifies the proposed recipient's
26   current employer(s); and (5) identifies (by name and number of the case, filing date,
27   and location of court, if known) any litigation in connection with which the expert has
28
                                              –8–
 1   offered expert testimony, including through a declaration, report, or testimony at a
 2   deposition or at trial during the preceding four years. 1
 3          11.     Unless counsel for the party that produced the Confidential Information
 4   notifies the proposing attorney in writing of an objection to the proposed designee
 5   within five (5) business days of receipt of notification, such designee shall be deemed
 6   qualified to receive Confidential Information. In the event of an objection, the parties
 7   shall first informally try to resolve the objection in good faith within three (3) business
 8   days. If the objection cannot be resolved, the parties may request appropriate relief
 9   from the Court. The parties specifically reserve the right to object to the disclosure of
10   Confidential Information to a proposed expert should the proposed expert be
11   employed by the objecting party's competitor.          The burden of proving that the
12   designated person should not be designated is on the objecting party. Any motion
13   challenging a party’s designation of material as Confidential Information or Privileged
14   Material, seeking to compel Privileged Material, seeking relief in connection with
15   disclosing information to expert witnesses, or seeking to modify or amend the
16   proposed Protective Order must be brought in strict compliance with Local Rules 37-1
17   and 37-2 (including the Joint Stipulation requirement).
18                VI.   DESIGNATION OF CONFIDENTIAL INFORMATION
19          12.     Each party or non-party that designates information or items for
20   protection under this Order must take care to limit any such designation to specific
21   material that qualifies under the appropriate standards. To the extent it is practical to
22   do so, the designating party must designate for protection only those parts of material,
23      1
          If the proposed expert believes any of this information specified in paragraph 10
24   (5) is subject to a confidentiality obligation to a third party, then the proposed expert
     should provide whatever information the proposed expert believes can be disclosed
25   without violating any confidentiality agreements. The party seeking to disclose to the
     proposed expert should notify the other party that information has been withheld and
26   describe the nature of the withheld information, and the parties shall meet-and-confer
     regarding whether the expert should be qualified under this Protective Order
27   notwithstanding the withholding of information. Any disputes should be resolved in
     accordance with the provisions of paragraph 11.
28
                                                –9–
 1   documents, items, or oral or written communications that qualify - so that other
 2   portions of the material, documents, items, or communications for which protection is
 3   not warranted are not swept unjustifiably within the ambit of this Order.
 4         13.        Parties shall designate Confidential Information as follows:
 5               a.      In the case of information in documentary form (e.g., paper or
 6                       electronic documents, but excluding transcripts of depositions or
 7                       other pretrial or trial proceedings), designation shall be made by
 8                       placing prior to production the following legends on each page of
 9                       such document (or each page that contains Confidential Information
10                       if that can be practically determined); CONFIDENTIAL or HIGHLY
11                       CONFIDENTIAL – ATTORNEYS' EYES ONLY. For pleadings
12                       and discovery responses, such marking need only appear on the first
13                       page of the document. Any Confidential Information not reduced to
14                       documentary or physical form or which cannot be conveniently
15                       labeled shall be so designated by a party by serving a written
16                       notification on the receiving party before or at the time of disclosure.
17               b.      To the extent that a party initially produces documents for inspection
18                       (i.e., prior to making copies), no marking need be made by the
19                       producing party in advance of the inspection. For purposes of the
20                       inspection, all documents shall be treated as containing HIGHLY
21                       CONFIDENTIAL - ATTORNEYS' EYES ONLY information. After
22                       the receiving party selects specified documents for copying, the
23                       producing party shall appropriately mark the copies of the selected
24                       documents by placing prior to production the following legends on
25                       each page of such document that contains Confidential Information:
26                       CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS'
27                       EYES ONLY.
28
                                                  – 10 –
 1   c.   In the case of transcripts of depositions or other pretrial or trial
 2        proceedings, designation of the portion of the original and all copies
 3        of any transcript (including exhibits) which contains Confidential
 4        Information shall be made by a statement to such effect on the record
 5        in the course of the proceeding or upon review of such transcript by
 6        counsel for the party whose Confidential Information is discussed in
 7        the transcript.    Such designation shall be provided to opposing
 8        counsel within five (5) business days after counsel's receipt of the
 9        final transcript of the proceeding. Unless otherwise agreed by the
10        parties in writing or on the record at the proceeding, all transcripts
11        shall be treated as HIGHLY CONFIDENTIAL – ATTORNEYS'
12        EYES ONLY from the date of the proceeding until the end of such
13        five (5) day period. Transcripts containing Confidential Information
14        shall have an obvious legend with the appropriate designation on the
15        title page and every subsequent page that the transcript contains
16        Confidential Information.       If only portions of a transcript are
17        designated as Confidential Information, then the title page shall be
18        followed by a list of all pages (including line numbers as appropriate)
19        that have been designated as Confidential Information and the level
20        of protection being asserted by the designating party.              The
21        designating party shall inform the court reporter of these
22        requirements.
23   d.   For information produced in some form other than documentary and
24        for any other tangible items, designation shall be made by affixing in
25        a prominent place on the exterior of the container or containers in
26        which    the      information   or   item    is    stored   the   legend
27        “CONFIDENTIAL”            or       “HIGHLY        CONFIDENTIAL        –
28
                                    – 11 –
 1                   ATTORNEYS' EYES ONLY.” If only a portion or portions of the
 2                   information or item warrant protection, the producing party, to the
 3                   extent practicable, shall identify the protected portion(s) and specify
 4                   the level of protection being asserted.
 5         14.    A failure to designate qualified information or items, whether by
 6   inadvertence or otherwise, does not, standing alone, waive in whole or in part the
 7   designating party's right to secure protection under this Order for such material. Upon
 8   subsequent correction of a designation, the receiving party must make reasonable
 9   efforts to assure that the material is treated in accordance with any revised
10   designations under the provisions of this Order and promptly collect any copies of the
11   material that have been provided to individuals other than those authorized under
12   paragraph 5 of this Order. The designating party may also request the individuals to
13   execute the Declaration (Exhibit A).
14         15.    A party shall not be obligated to challenge the propriety of any
15   Confidential Information designation at the time made, and failure to do so shall not
16   preclude a subsequent challenge. In the event that any party disagrees at any stage of
17   the proceedings with a confidentiality designation, such party shall provide to the
18   producing party written notice of its disagreement with the designation. The parties
19   shall first try to informally resolve such dispute in good faith. If the dispute cannot be
20   resolved within five (5) business days of the written notice, the party challenging the
21   designation may request appropriate relief from the Court. The burden of proving that
22   information has been properly designated as Confidential Information is on the party
23   making such designation. Notwithstanding any dispute as to the confidentiality of
24   information, such information shall nevertheless be treated in accordance with the
25   designation that was proposed in accordance with the provisions of this Protective
26   Order unless and until such designation is removed or amended by order of the Court
27   or by written consent of the designating party. Any motion challenging a party’s
28
                                              – 12 –
 1   designation of material as Confidential Information or Privileged Material, seeking to
 2   compel Privileged Material, seeking relief in connection with disclosing information
 3   to expert witnesses, or seeking to modify or amend the proposed Protective Order
 4   must be brought in strict compliance with Local Rules 37-1 and 37-2 (including the
 5   Joint Stipulation requirement).
 6                               VII. PROSECUTION BAR
 7         16.    Absent prior written consent, any outside counsel of record for Plaintiff,
 8   any expert for Plaintiff, or individual(s) identified in Paragraph 6(a) above, who
 9   receives and accesses Defendants' HIGHLY CONFIDENTIAL – ATTORNEYS'
10   EYES ONLY information that includes non-public technical information is precluded
11   from performing, or providing (verbally or in tangible form, in whole or in part) such
12   Confidential Information received under this Order to any person involved in
13   performing, the following tasks: drafting, prosecuting, or supervising or providing
14   advice regarding the drafting or prosecution, of any patent applications with the
15   United States Patent and Trademark Office (“USPTO”) or any similar proceedings in
16   any other country, involving any patent application having claims or disclosures
17   relating to coronary stents. This preclusion is limited to proceedings involving patents
18   and patent applications having an effective filing date before this Action, during this
19   Action, or within two (2) years after the final termination of this Action. For purposes
20   of clarity: (1) “prosecution” does not include reexamination, reissue, interference
21   proceedings, or equivalent proceedings (e.g., post-grant review, inter partes review,
22   oppositions) and any similar proceedings in any other country, except that all persons
23   who review Defendants' HIGHLY CONFIDENTIAL – ATTORNEYS EYES' ONLY
24   INFORMATION that includes non-public technical information are prohibited from
25   performing, or providing (verbally or in tangible form, in whole or in part) such
26   Confidential Information received under this Order to any person involved in
27   performing the following tasks: drafting, or supervising or providing advice regarding
28
                                             – 13 –
 1   drafting, new or amended claims in any such proceedings; (2) “supervising” refers to
 2   directing others how to draft and/or prosecute, or providing advice regarding the
 3   drafting or prosecution, of any patents and applications in the scope of the Prosecution
 4   Bar.    This Prosecution Bar shall begin when “HIGHLY CONFIDENTIAL –
 5   ATTORNEYS' EYES ONLY” that includes non-public technical information is first
 6   received and accessed by the affected individual and shall end two (2) years after the
 7   final termination of this Action, or at an earlier date agreed upon in writing by the
 8   parties. For the avoidance of doubt, this Prosecution Bar is not triggered by financial
 9   information relating to Defendants' coronary stents that is selected based on non-
10   public technical information regarding Defendants’ coronary stents, but does not itself
11   disclose any such technical information.
12                                VIII. ACQUISITION BAR
13          17.   Absent written consent from the designating Party, any individual who
14   receives and accesses Defendants’ “HIGHLY CONFIDENTIAL – ATTORNEYS'
15   EYES ONLY” information that includes non-public technical information shall not
16   participate in: (i) the acquisition of patents or patent applications (for any person or
17   entity) relating to coronary stents; or (ii) advising or counseling clients regarding the
18   same. This Acquisition Bar shall not prohibit counsel from advising clients on other
19   legal matters involving patents, including validity and settlement negotiations. This
20   Acquisition Bar shall begin when “HIGHLY CONFIDENTIAL – ATTORNEYS'
21   EYES ONLY” information designated by Defendants that that includes non-public
22   technical information is first received and accessed by the affected individual and shall
23   end two (2) years after final disposition of this Action as provided herein, or at an
24   earlier date agreed upon in writing by the parties. For the avoidance of doubt, this
25   Acquisition Bar is not triggered by financial information relating to Defendants'
26   coronary stents that is selected based on non-public technical information regarding
27   Defendants' coronary stents, but does not itself disclose any such technical
28
                                                – 14 –
 1   information.
 2                          IX.    INADVERTENT DISCLOSURES
 3         18.      Inadvertent disclosures by the producing party of Confidential
 4   Information, regardless of whether the material was so designated at the time of
 5   disclosure, shall not be deemed a waiver in whole or in part of a party's claim of
 6   confidentiality, either as to the specific information disclosed or as to any other
 7   information relating to the same or related subject matter, provided that the producing
 8   party shall promptly upon discovery of the inadvertent disclosure notify the receiving
 9   party in writing that the information is Confidential Information and was inadvertently
10   disclosed.     Such notification shall constitute a designation of the information as
11   Confidential Information. Upon such notification, counsel shall reasonably cooperate
12   to restore the confidentiality of the Confidential Information to the extent possible.
13   Upon subsequent correction of a designation, the receiving party must make
14   reasonable efforts to assure that the material is treated in accordance with any revised
15   designations under the provisions of this Order and promptly collect any copies of the
16   material that have been provided to individuals other than those authorized under
17   paragraph 5 of this Order. The designating party may also request the individuals to
18   execute the Declaration (Exhibit A).
19         19.      Should any Confidential Information be disclosed, through inadvertence
20   or otherwise, by a receiving party to any person not duly authorized to receive such
21   information under this Protective Order, the receiving party must immediately (a)
22   notify in writing the designating party of the unauthorized disclosures, (b) use its best
23   efforts to retrieve all unauthorized copies of the Confidential Information, (c) inform
24   the person or persons to whom unauthorized disclosures were made of all the terms of
25   this Order, and (d) request such person or persons to execute the Declaration
26   (Exhibit A).
27         20.      The production of material protected by the attorney-client privilege or
28
                                              – 15 –
 1   the work product doctrine or any other applicable privilege (“Privileged Material”),
 2   whether inadvertent or otherwise, is not a waiver of the privilege or protection from
 3   discovery in this Action or in any other federal or state proceeding, provided that the
 4   producing party notifies the receiving party in writing promptly upon discovery of
 5   such information. Upon such notice by the producing party, the receiving party shall
 6   not review the Privileged Material in any respect. Within five (5) business days of
 7   receiving such notice, the receiving party shall return such information or documents
 8   or confirm in writing that it has taken reasonable steps to permanently delete all
 9   electronic copies of such documents from electronic records and to destroy all paper
10   copies. If the receiving party has disclosed the information to others before being
11   notified of the claim of privilege or protection, the receiving party must take
12   reasonable steps to retrieve and return or destroy the disclosed information. No use
13   shall be made of such documents or information during deposition or at trial, nor shall
14   such documents or information be shown to anyone after the request that they be
15   returned. The receiving party may move the Court for an order compelling production
16   of such information (based on information independent of the content of the allegedly
17   privileged materials in question), but the motion shall not assert as a ground for
18   production the fact or circumstances of the inadvertent production. The producing
19   party must preserve any Privileged Material until all disputes regarding the
20   discoverability of the document(s) have been resolved. If a claim is disputed, the
21   receiving party shall not use or disclose a document or information for which a claim
22   of privilege or immunity is made pursuant to this paragraph for any purpose until the
23   matter is resolved by agreement of the parties or by a decision of this Court. Any
24   motion challenging a party’s designation of material as Confidential Information or
25   Privileged Material, seeking to compel Privileged Material, seeking relief in
26   connection with disclosing information to expert witnesses, or seeking to modify or
27   ament the proposed Protective Order must be brought in strict compliance with Local
28
                                             – 16 –
 1   Rules 37-1 and 37-2 (including the Joint Stipulation requirement).
 2         21.    If a party becomes aware that it has received documents that it reasonably
 3   believes may be privileged, the party receiving the privileged documents will
 4   promptly notify the producing party of receipt of the documents and return or destroy
 5   all copies of the privileged documents, if the producing party so requests within five
 6   (5) business days after being advised of the inadvertent production.
 7         22.    Nothing herein shall prevent the receiving party from challenging the
 8   propriety of the attorney-client privilege or work-product immunity or other applicable
 9   privilege or immunity designation by submitting a written challenge to the Court. The
10   receiving party may object to the producing party's designation of disclosed
11   information as Privileged Material by providing written notice of such objection
12   within five (5) business days of its receipt of a written demand for the return of the
13   disclosed Privileged Material. Any such objection shall be resolved by the Court after
14   an in camera review of the disclosed Privileged Material. Any motion challenging a
15   party’s designation of material as Confidential Information or Privileged Material,
16   seeking to compel Privileged Material, seeking relief in connection with disclosing
17   information to expert witnesses, or seeking to       modify or amend the proposed
18   Protective Order must be brought in strict compliance with Local Rules 37-1 and 37-2
19   (including the Joint Stipulation requirement).
20    X.    USE OF CONFIDENTIAL INFORMATION IN COURT FILINGS AND
21                               FORMAL PROCEEDINGS
22         23.    A Party that seeks to file under seal any Confidential Information must
23   comply with C.D. Cal. Local Civil Rule 79-5. Confidential Information may only be
24   filed under seal pursuant to a Court order authorizing the sealing of the specific
25   Confidential Information. If a Party's request to file Confidential Information under
26   seal is denied by the Court, then the receiving party may file the information in the
27   public record unless otherwise instructed by the Court. The producing party agrees to
28
                                              – 17 –
 1   cooperate with the filing party, and to provide timely information requested by the
 2   filing party, to facilitate the preparation of the Application to File Under Seal required
 3   by C.D. Cal. Local Civil Rule 79-5.
 4         24.      The protections afforded to Confidential Information at trial will be
 5   determined by the Court upon an application by any party.
 6         25.      In the event that any Confidential Information is otherwise used in any
 7   Court proceeding in connection with this Action, the parties shall take all steps
 8   reasonably required to protect its confidentiality during such use.
 9         26.      Any person who is not authorized under this Protective Order to have
10   access to Confidential Information may be excluded while a deponent is being
11   examined about such Confidential Information.
12                                  XI.   MISCELLANEOUS
13         27.      The recipient of any Confidential Information agrees to subject
14   himself/herself to the jurisdiction of this Court for the purpose of any proceedings
15   relating to the performance under, compliance with, or violation of this Protective
16   Order.
17         28.      The recipient of any Confidential Information that is provided under this
18   Protective Order shall maintain such information in a secure and safe area and shall
19   exercise the same standard of due and proper care, but no less than a reasonable
20   degree of care, with respect to the storage, custody, use and/or dissemination of such
21   information as is exercised by the recipient with respect to its own proprietary
22   information.
23         29.      By entering this Order and limiting the disclosure of certain information
24   in this Action, the Court does not intend to preclude another court from finding that
25   information may be relevant and subject to disclosure in another case. Any person or
26   party subject to this Order who becomes subject to a motion to disclose another party's
27   information designated CONFIDENTIAL or HIGHLY CONFIDENTIAL –
28
                                               – 18 –
 1   ATTORNEYS' EYES ONLY INFORMATION pursuant to this Protective Order shall
 2   promptly notify that party of the motion so that the party may have an opportunity to
 3   appear and be heard on whether that information should be disclosed. Nothing in this
 4   Protective Order shall be construed as authorizing a party to disobey a lawful
 5   subpoena or court order in another action.
 6         30.    The restrictions provided for herein shall not terminate upon the
 7   conclusion of this Action but shall continue until further order of this Court, provided
 8   that this Protective Order shall not be construed to: (a) prevent any party or its counsel
 9   from making use of information that was lawfully in its possession prior to its
10   disclosure by the producing party; (b) apply to information that appears in issued
11   patents or printed publications or otherwise becomes publicly known without fault of
12   any party; or (c) apply to information that any party or its counsel has, since disclosure
13   by the producing party, lawfully obtained from a third party having the right to
14   disclose such information.
15         31.    Nothing in this Protective Order shall preclude any party to this Action or
16   their attorneys from: (a) showing a document designated as Confidential Information
17   to an individual who either prepared or reviewed the document prior to the filing of
18   this Action; or (b) disclosing or using, in any manner or for any purpose, any
19   information or documents from the party's own files which the party itself has
20   designated as Confidential Information. Additionally, Confidential Information may
21   be disclosed to a witness at a deposition or in court proceedings if: (a) the witness is an
22   officer, director, or employee of the party that produced such Confidential
23   Information; or (b) the witness is an expert.
24         32.    Nothing in this Protective Order shall bar or otherwise restrict any
25   counsel from providing legal advice to his or her client solely with respect to this
26   Action and, in the course thereof, relying upon his or her examination of Confidential
27   Information, provided that, in providing such advice and in otherwise communicating
28
                                               – 19 –
 1   with his or her client, such person shall not make any disclosure of Confidential
 2   Information or information derived therefrom to any person not entitled to have access
 3   to it.
 4            33.        Nothing in this Protective Order shall prejudice the right of any party to
 5   oppose production of any information for lack of relevance, privilege, or any ground
 6   other than confidentiality.
 7            34.        In the event that a party seeks discovery from a non-party to this Action,
 8   the non-party may invoke the terms of this Protective Order by advising all parties to
 9   this Action in writing.
10                  a.      The terms of this Order are applicable to information produced by a
11                          non-party in this Action and designated as Confidential Information.
12                          Such information produced by non-parties in connection with this
13                          litigation is protected by the remedies and relief provided by this
14                          Order.    Nothing in these provisions should be construed as
15                          prohibiting a non-party from seeking additional protections.
16                  b.      Both parties shall be treated as a receiving party with respect to any
17                          information produced by a non-party in this Action. To the extent
18                          that a party obtains information from a non-party via subpoena or
19                          otherwise, the party shall produce the information to the other party
20                          within 5 business days, unless the party can demonstrate good reason
21                          why it is not possible to do so.
22                  c.      In the event that a party is required, by a valid discovery request, to
23                          produce a non-party's Confidential Information in its possession
24                          (other than information produced in this litigation by a non-party),
25                          and the party is subject to an agreement with the non-party not to
26                          produce the non-party's Confidential Information, then the party
27                          shall:
28
                                                     – 20 –
 1                      i.      promptly notify in writing the requesting party and the non-party
 2                              that some or all of the information requested is subject to a
 3                              confidentiality agreement with a non-party;
 4                     ii.      promptly provide the non-party with a copy of the Protective
 5                              Order in this litigation, the relevant discovery request(s), and a
 6                              reasonably specific description of the information requested; and
 7                    iii.      make the information requested available for inspection by the
 8                              non-party.
 9               d.          If the non-party fails to object or seek a protective order from the
10                           Court within fourteen (14) days of receiving the notice and
11                           accompanying information, the receiving party may produce the non-
12                           party's confidential information responsive to the discovery request.
13                           If the non-party timely seeks a protective order, the receiving party
14                           shall not produce any information in its possession or control that is
15                           subject to the confidentiality agreement with the non-party before a
16                           determination by the Court. Absent a Court order to the contrary, the
17                           non-party shall bear the burden and expense of seeking protection in
18                           this Court of its Confidential Information.
19         35.         Within thirty (30) days of the final termination of this Action (including
20   any appeals), all Confidential Information, all documents describing or summarizing
21   any Confidential Information, and all copies thereof (including without limitation
22   electronic records of documents or information, document coding databases, and other
23   database information), shall, at the election of the receiving party, be returned to the
24   party that produced the same or destroyed. If a receiving party elects to destroy
25   Confidential Information and all copies and summaries thereof, the party shall certify
26   in writing that destruction has taken place within the thirty (30) day time period.
27   Notwithstanding the foregoing, outside counsel may retain an archival copy of any
28
                                                     – 21 –
 1   materials filed with the Court, correspondence, deposition transcripts, and/or attorney
 2   work product which contains Confidential Information. Such archival documents
 3   shall be retained and treated in accordance with this Protective Order.
 4         36.    This Protective Order is without prejudice to the right of any party to seek
 5   relief from the Court from any of its provisions, or to bring before the Court at any
 6   time the question of whether any greater or lesser restrictions should be placed upon
 7   the disclosure of Confidential Information.       Any motion challenging a party’s
 8   designation of material as Confidential Information or Privileged Material, seeking to
 9   compel Privileged Material, seeking relief in connection with disclosing information
10   to expert witnesses, or seeking to modify or amend the proposed Protective Order
11   must be brought in strict compliance with Local Rules 37-1 and 37-2 (including the
12   Joint Stipulation requirement).
13         37.    By stipulating to the entry of this Protective Order, no party waives any
14   right it otherwise would have to object to disclosing or producing any information or
15   item on any ground not addressed in this Protective Order. Similarly, no party waives
16   any right to object on any ground to the use in evidence of any of the material covered
17   by this Protective Order.
18         38.    This Protective Order may be amended as need may arise by written
19   agreement of the parties, subject to Court approval.
20

21                                  Respectfully submitted,
22   Dated: August 16, 2019
23

24                                                DOVEL & LUNER, LLP
25

26                                                By: /s/ Simon Franzini
27

28
                                              – 22 –
 1
                                  Gregory S. Dovel (Cal. Bar No. 135387)
                                  greg@dovel.com
 2                                Simon Franzini (Cal. Bar No. 287631)
 3                                simon@dovel.com
                                  DOVEL & LUNER, LLP
 4                                201 Santa Monica Blvd., Suite 600
 5                                Santa Monica, California 90401
                                  Telephone: (310) 656-7066
 6                                Facsimile: (310) 656-7069
 7                                Attorneys for Plaintiff FlexStent, LLC

 8

 9

10
     Dated: August 16, 2019       Respectfully submitted,
11

12                                LATHAM & WATKINS LLP

13

14                                By: /s/ Giri Pathmanaban

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                              – 23 –
 1                                    LATHAM & WATKINS LLP
                                      Thomas W. Yeh (CA Bar No. 287118)
 2                                    thomas.yeh@lw.com
                                      355 South Grand Avenue, Suite 100
 3                                    Los Angeles, CA 90071
                                      Tel: (213) 485-1234
 4                                    Fax: (213) 891-8763
 5                                    Michael A. Morin (pro hac vice)
                                      michael.morin@lw.com
 6                                    555 Eleventh Street, NW, Suite 1000
                                      Washington, D.C. 20004
 7                                    Tel: (202) 637-2200
                                      Fax: (202) 637-2201
 8
                                      S. Giri Pathmanaban (CA Bar No.
 9                                    284802)
                                      giri.pathmanaban@lw.com
10                                    140 Scott Drive
                                      Menlo Park, CA 94025
11                                    Tel: (650) 328-4600
                                      Fax: (650) 463-2600
12
                                      Allison Harms (CA Bar No. 299214)
13                                    allison.harms@lw.com
                                      Blake R. Davis (CA Bar No. 294360)
14                                    blake.davis@lw.com
                                      505 Montgomery Street, Suite 2000
15                                    San Francisco, CA 94111
                                      Tel: (415) 391-0600
16                                    Fax: (415) 395-8095
17                                    Attorneys for Defendants
18

19
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20

21
     DATED: August 16, 2019     _________________________
22
                                Hon. Kenly Kiya Kato
23                              United States Magistrate Judge
24

25

26

27

28
                                 – 24 –
 1                         UNITED STATES DISTRICT COURT
 2                        CENTRAL DISTRICT OF CALIFORNIA
 3

 4    FLEXSTENT, LLC                           No. 5:18-cv-02479-RGK-KK
 5                      Plaintiff,
 6        v.
 7    ABBOTT LABORATORIES, et al.
 8                      Defendants.
 9
                                     EXHIBIT A
10                            UNDERTAKING REGARDING
11                               PROTECTIVE ORDER

12        I, __________________________________________________, declare that:
13
     1.   My address is
14

15        ___________________________________________________________.

16        My current employer is
17
          ___________________________________________________.
18

19        My current occupation is

20        __________________________________________________.
21
     2.   I have received a copy of the Protective Order in this Action. I have carefully
22

23        read and understand the provisions of the Protective Order.
24   3.   I will comply with all of the provisions of the Protective Order. I will hold in
25
          confidence, will not disclose to anyone not qualified under the Protective Order,
26

27        and will use only for purposes of this Action any information designated as
28
                                             – 25 –
 1
          “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –ATTORNEYS' EYES

 2        ONLY,” that is disclosed to me.
 3
     4.   Promptly upon termination of this Action, I will return all documents and things
 4

 5        designated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –

 6        ATTORNEYS' EYES ONLY,” that came into my possession, and all
 7
          documents and things that I have prepared relating thereto, to the outside
 8

 9        counsel for the Party by whom I am employed.

10   5.   I hereby submit to the jurisdiction of this Court for the purpose of enforcement
11
          of the Protective Order in this Action.
12

13

14        I declare under penalty of perjury that the foregoing is true and correct.
15
     Signature __________________________________________________________
16

17   Date____________________________________________
18

19

20

21

22

23

24

25

26

27

28
                                             – 26 –
